 



Exhibit 10.2
2006 PERFORMANCE UNIT AGREEMENT
          This 2006 Performance Unit Agreement (this “Agreement”) is between
Oceaneering international, inc. (the “Company”) and ______(the “Participant”),
an employee of the Company or one of its Subsidiaries, regarding an award (“2006
Performance Award”) of ______ units (“Performance Units”), each representing an
initial notional value of $100.00, under the 2005 Incentive plan of oceaneering
international, inc. (the “Plan”), awarded to the Participant effective
February 2, 2006 (the “Award Date”), and subject to the following terms and
conditions:
     1. Relationship to Plan. This Award is subject to all of the terms,
conditions and provisions of the Plan and administrative interpretations
thereunder, if any, which have been adopted by the Committee thereunder and are
in effect on the date hereof. Except as defined or otherwise specifically
provided herein, capitalized terms shall have the same meanings ascribed to them
under the Plan.
     2. Vesting.
     (a) The 2006 Performance Award hereby granted shall become vested in full
on the third anniversary of the Award Date, provided the Participant is in
Employment on such anniversary date.
     (b) Performance Units subject to this 2006 Performance Award shall vest,
irrespective of the provisions set forth in subparagraph (a) above, provided
that the Participant has been in continuous Employment from the Award Date until
the December 15th following the later of (i) the Award Date, and (ii) his
attainment of Retirement Age, in the following amounts provided the Participant
is in Employment on the applicable December 15th:
     (i) if such December 15th occurs within one year following the Award Date,
on such December 15th, one-third of the 2006 Performance Award shall be
thereupon vested and an additional one-third of the 2006 Performance Award shall
vest on each of the two subsequent anniversaries of such December 15th;
     (ii) if such December 15th occurs between one and two years following the
Award Date, on such December 15th, two-thirds of the 2006 Performance Award
shall thereupon be vested and an additional one-third of the 2006 Performance
Award shall vest on the subsequent anniversary of such December 15th; and
     (iii) if such December 15th occurs between two and three years following
the Award Date, on such December 15th, the entire 2006 Performance Award shall
thereupon be vested.
     (c) All Performance Units subject to this 2006 Performance Award shall
vest, irrespective of the provisions set forth in subparagraphs (a) or
(b) above, provided that

 



--------------------------------------------------------------------------------



 



the Participant has been in continuous Employment since the Award Date, upon the
earliest to occur of:
     (i) the date that the Company or any successor to the Company terminates
the Participant’s Employment for any reason on or after a Change of Control; or
     (ii) the date that the Participant’s aggregate value of total annual
compensation (including salary, bonuses, long and short-term incentives,
deferred compensation and award of stock options, as well as all other benefits
in force on the date immediately prior to a Change of Control) is reduced to a
value that is ninety-five percent (95%) or less of the value thereof on the date
immediately prior to the Change of Control, or the Participant’s scope of work
responsibility is materially reduced from that existing on the date immediately
prior to the Change of Control, or the Participant is requested to relocate more
than 25 miles from his place of Employment with the Company on the date
immediately prior to the Change of Control, in each case, on or after a Change
of Control; or
     (iii) the Participant’s termination of Employment by reason of Disability
or death.
     (d) For purposes of this Agreement:
     (i) “Change of Control” means:
     (A) any Person is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s outstanding Voting Securities, other than
through the purchase of Voting Securities directly from the Company through a
private placement; or
     (B) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a Director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the Directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or
     (C) the Company is merged or consolidated with another corporation or
entity and as a result of such merger or consolidation less than 60% of the
outstanding Voting Securities of the surviving or resulting corporation or
entity shall then be owned by the former shareholders of the Company; or

-2-



--------------------------------------------------------------------------------



 



     (D) a tender offer or exchange offer is made and consummated by a Person
other than the Company for the ownership of 20% or more of the Voting Securities
of the Company then outstanding; or
     (E) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which:
     (1) the Incumbent Board does not have authority (whether by law or
contract) to directly control the use or further disposition of such assets; and
     (2) the financial results of the Company and such Person are not
consolidated for financial reporting purposes.
     (F) Anything else in this definition to the contrary notwithstanding, no
Change of Control shall be deemed to have occurred by virtue of any transaction
which results in the Participant, or a group of Persons which includes the
Participant, acquiring more than 20% of either the combined voting power of the
Company’s outstanding Voting Securities or the Voting Securities of any other
corporation or entity which acquires all or substantially all of the assets of
the Company, whether by way of merger, consolidation, sale of such assets or
otherwise.
     (ii) “Disability” means physical or mental impairment:
     (A) which causes a Participant to be unable to perform the normal duties
for an Employer as determined by the Committee in its sole discretion; and
     (B) which is expected either to result in death or to last for a continuous
period of at least 12 months. The Committee may require that the Participant be
examined by a physician or physicians selected by the Committee.
     (iii) “Employment” means employment with the Company or any of its
Subsidiaries.
     (iv) “Person” means, any individual, corporation, partnership, group,
association or other “person,” as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended, and the related rules and
regulations promulgated thereunder.
     (v) “Retirement Age” means the earlier to occur of:
     (A) age 65 or more, or
     (B) age 60 or more with at least 15 years of continuous Employment,

-3-



--------------------------------------------------------------------------------



 



     provided that the Participant has remained in Employment until the earlier
to occur of (A) or (B).
     (vi) “Voting Securities” means, with respect to any corporation or other
business enterprise, those securities, which under ordinary circumstances are
entitled to vote for the election of directors or others charged with comparable
duties under applicable law.
     3. Forfeiture of 2006 Performance Award. If the Participant’s Employment
terminates under any circumstances (except those provided in Paragraph 2 of this
Agreement or in any other written agreement between the Participant and the
Company which provides for vesting of Performance Units granted hereby), all
unvested Performance Units as of the termination date shall be forfeited.
     4. Determination of Final Value of Performance Units. The Committee shall,
as soon as practicable after the close of the 2006-2008 Performance Period,
determine the final value of each Performance Unit granted hereunder in
accordance with the 2006 Performance Award: Goals and Measures (a copy of which
has been furnished to the Participant). Such final value may range from $0 to
$125.
     5. Settlement and Payment. Settlement of all 2006 Performance Awards will
be made by payment in cash.
     (a) Third Anniversary, Attainment of Retirement Age, Termination After
Disability or Death. Payment of vested 2006 Performance Awards that vest by
reason of Subparagraphs 2(a), (b) or (c)(iii) of this Agreement shall be made as
soon as administratively practicable after the close of the 2006-2008
Performance Period. In no event shall such payment be made later than the 15th
day of the third calendar month of the year following the year in which the
third anniversary of the Award Date occurs.
     (b) Change of Control. Payment of vested 2006 Performance Awards that vest
by reason of Subparagraph 2(a) after a Change of Control has occurred shall be
made as soon as administratively practicable after the close of the 2006-2008
Performance Period. Payment of vested Performance Awards that vest (i) in
accordance with Subparagraph 2(b) to a Participant who has attained Retirement
Age at any time and who then terminates Employment after a Change of Control,
(ii) upon actual termination as contemplated by Subparagraph 2(c)(i) or
constructive termination upon the occurrence of any of the events described in
Subparagraph 2(c)(ii) of this Agreement, or (iii) upon termination as described
in Subparagraph 2(c)(iii) after a Change of Control, shall be made as soon as
administratively practicable after termination occurs. Payment of vested
Performance Awards that vest (i) in accordance with Subparagraph 2(b) to a
Participant who had attained Retirement Age at any time and who then terminated
Employment prior to a Change of Control, or (ii) upon termination as described
in Subparagraph 2(c)(iii) prior to a Change of Control, shall be made as soon
administratively practicable after a Change of Control occurs. Any payment made
pursuant to this Subparagraph 5(b) will be made as if each Performance Goal had
been satisfied at the Target level, with no reduction for such date occurring
prior to the close of the 2006-2008 Performance Period.

-4-



--------------------------------------------------------------------------------



 



     6. Notices. Unless the Company notifies the Participant in writing of a
different procedure, any notice or other communication to the Company with
respect to this Agreement or the Plan shall be in writing addressed to the
Corporate Secretary of the Company and shall be: (a) by registered or certified
United States mail, postage prepaid, to 11911 FM 529, Houston, Texas 77041-3011;
or (b) by hand delivery or otherwise to 11911 FM 529, Houston, Texas 77041-3011.
Any such notice shall be deemed effectively delivered or given upon receipt.
          Notwithstanding the foregoing, in the event that the address of the
Company’s principal executive offices is changed prior to the date of any
exercise of this 2006 Performance Award, notices shall instead be made pursuant
to the foregoing provisions at the then current address of the Company’s
principal executive offices.
          Any notice or other communication to the Participant with respect to
this Agreement or the Plan shall be given in writing and shall be deemed
effectively delivered or given upon receipt or, in the case of notices mailed by
the Company to the Participant, five days after deposit in the United States
mail, postage prepaid, addressed to the Participant at the address specified at
the end of this Agreement or at such other address as the Participant hereafter
designates by written notice to the Company.
     7. Assignment of 2006 Performance Award. Except as otherwise permitted by
the Committee and as provided in the immediately following paragraph, the
Participant’s rights under the Plan and this Agreement are personal, and no
assignment or transfer of the Participant’s rights under and interest in this
2006 Performance Award may be made by the Participant other than by a domestic
relations order. This 2006 Performance Award is payable during his lifetime only
to the Participant, or in the case of a Participant who is mentally
incapacitated, this 2006 Performance Award shall be payable to his guardian or
legal representative.
          The Participant may designate a beneficiary or beneficiaries (the
“Beneficiary”) to whom the 2006 Performance Award under this Agreement, if any,
will pass upon the Participant’s death and may change such designation from time
to time by filing with the Company a written designation of Beneficiary on the
form attached hereto as Exhibit A, or such other form as may be prescribed by
the Committee; provided that no such designation shall be effective unless so
filed prior to the death of the Participant and no such designation shall be
effective as of a date prior to receipt by the Company. The Participant may
change his Beneficiary without the consent of any prior Beneficiary by filing a
new designation with the Company. The last such designation that the Company
receives in accordance with the foregoing provisions will be controlling.
Following the Participant’s death, the 2006 Performance Award, if any, will pass
to the designated Beneficiary and such person will be deemed the Participant for
purposes of any applicable provisions of this Agreement. If no such designation
is made or if the designated Beneficiary does not survive the Participant’s
death, the 2006 Performance Award shall pass by will or, if none, then by the
laws of descent and distribution.
     8. Withholding. The Company’s obligations under this Agreement shall be
subject to the satisfaction of all applicable federal, state and local income
and employment tax withholding requirements (the “Required Withholding”). The
Company may withhold an

-5-



--------------------------------------------------------------------------------



 



appropriate amount of cash necessary to satisfy the Participant’s Required
Withholding, and deliver the remaining amount of cash to the Participant, unless
the Participant has made arrangements with the consent of the Company for the
Participant to deliver to the Company cash, check, other available funds or
shares of previously owned Common Stock for the full amount of the Required
Withholding by 5:00 p.m. Central Standard Time on the date an amount is included
in the income of the Participant. The amount of the Required Withholding and the
number of shares to satisfy the Participant’s Required Withholding shall be
based on the Fair Market Value of the shares on the date prior to the applicable
date of income inclusion.
     9. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted in Section 7 of this Agreement.
     10. No Employment Guaranteed. No provision of this Agreement shall confer
any right upon the Participant to continued Employment with the Company or any
Subsidiary.
     11. Qualified Performance Awards. The Performance Units and the related
2006 Performance Award granted hereunder are intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code. The Committee
shall take such action as necessary to so qualify such 2006 Performance Award
under the provisions of Section 162(m) and the related regulations and Treasury
pronouncements. No action taken to comply with Section 162(m) shall be deemed to
impair a benefit under this Agreement.
     12. Code Section 409A Compliance. If any provision of this Agreement would
result in the imposition of an excise tax under Section 409A of the Code and
related regulations and Treasury pronouncements (“Section 409A”), that provision
will be reformed to avoid imposition of the excise tax and no action taken to
comply with Section 409A shall be deemed to impair a benefit under this
Agreement.
     13. Participant Limit. The 2006 Performance Award made hereunder shall not
be in an amount greater than $5,000,000 for any Participant.
     14. Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas, excluding any choice
of law provision thereof that would result in the application of the laws of any
other jurisdiction.
     15. Amendment. Except as set forth herein, this Agreement cannot be
modified, altered or amended except by an agreement, in writing, signed by both
the Company and the Participant.

              OCEANEERING INTERNATIONAL, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       

-6-



--------------------------------------------------------------------------------



 



         
Award Date: February 2, 2006
  Title:    
 
       

     The Participant hereby accepts the foregoing 2006 Performance Unit
Agreement, subject to the terms and provisions of the Plan and administrative
interpretations thereof referred to above.

         
 
      PARTICIPANT:
 
       
Date:
       
 
       
 
       
 
      Participant’s Address:
 
       
 
       
 
       
 
       
 
       
 
       

-7-



--------------------------------------------------------------------------------



 



Exhibit A to 2006 Performance Unit
Agreement
Designation of Beneficiary
     I,                                                             
(“Participant”), hereby declare that upon my death,
                                         (the “Beneficiary”) of
                                                                                                    
(address), who is my                                          (relationship),
will be entitled to the 2006 Performance Award which may become payable under
the Plan and all other rights accorded the Participant under the Participant’s
2006 Performance Unit Agreement (capitalized terms used but not defined herein
have the respective meanings assigned to them in such agreement).
     It is understood that this designation of Beneficiary is made pursuant to
the Agreement and is subject to the conditions stated therein, including the
Beneficiary’s survival of Participant. If any such condition is not satisfied,
such rights shall devolve according to the Participant’s last will and
testament, or if none, then the laws of descent and distribution.
     It is further understood that all prior designations of beneficiary under
the Agreement are hereby revoked upon the filing of this designation with the
Company. This designation of Beneficiary may only be revoked in writing, signed
by the Participant, and filed with the Corporate Secretary of the Company prior
to the Participant’s death.

         
 
       
 
  Participant    
 
       
 
       
 
  Date    

-8-